Citation Nr: 1722347	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a neuropathy disability, bilateral shoulders.

4.  Entitlement to service connection for a neuropathy disability, bilateral arms.  

5.  Entitlement to service connection for a neuropathy, bilateral hands.

6.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a low back disability.

7.  Entitlement to service connection for chronic headaches, to include as secondary to the service-connected cervical spine disability.

8.  Entitlement to service connection for left ear hearing loss disability.

9.  Entitlement to an initial compensable rating for a right ear hearing loss disability.

10.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.

11.  Entitlement to an effective date prior to April 24, 2009 for the grant of service connection for a right ear hearing disability.




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from December 1984 to May 1988 and he had subsequent service in the National Guard from September 1994 to September 1995.

This appeal to the Board of Veterans' Appeals (Board) is from December 2010, April 2012, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016 correspondence, the Veteran stated he no longer wanted representation from his attorney.  The attorney formally withdrew representation in May 2017.  The Veteran has not elect alternate representation and is proceeding with his appeal pro se.

The issue of entitlement to an initial higher rating for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran did not have left hearing loss during service or a left hearing loss disability within 1 year of service and his current left hearing loss disability is not shown to be related to his military service.

2.  The Veteran is not shown to have a chronic low back problem in service, arthritis was not manifested to a compensable degree in the first post service year, and the more probative evidence indicates his current low back disorders are not related to service.

3.  The Veteran's bilateral lower extremity radiculopathy is secondary to a low back disorder.  

4.  The Veteran is not shown to have a bilateral shoulder disorder in service, arthritis was not manifested to a compensable degree in the first post service year, and there is no probative evidence of a nexus between a current bilateral shoulder disability and service.

5.  Chronic headaches clearly and unmistakably preexisted service and were not aggravated during service beyond natural progress, and migraines are not shown to be related to service or secondary to a service-connected cervical spine disability.

6.  The Veteran does not have neuropathy or radiculopathy of the shoulders, arms, or hands.

7.  Throughout the appeal the Veteran had Level I hearing loss in the right ear; the left ear hearing loss is not service-connected.  

8.  The Veteran separated from service in May 1988 and an original claim for service connection for hearing loss was received on April 24, 2009.

9.  An October 2016 rating decision granted service connection for right ear hearing loss and established an effective date of April 24, 2009.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a left ear hearing loss disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria are not met for service connection for a low back disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria are not met for service connection for bilateral lower extremity radiculopathy.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria are not met for service connection for a bilateral shoulder disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria are not met for service connection for headaches.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria are not met for service connection for bilateral shoulder neuropathy or radiculopathy.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria are not met for service connection for bilateral arm neuropathy or radiculopathy.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  The criterial are not met for bilateral hand neuropathy or radiculopathy.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

9.  The criteria are not met for an initial compensable rating for right ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

10.  The criteria are not met for an effective date earlier than April 24, 2009 for the grant of service connection for right ear hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See June 2009, January 2011, and December 2014 VCAA letters.  Neither the Veteran, nor his former attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post service treatment records have been obtained and a VA examinations were conducted for the low back, hearing loss, and migraines.  The examinations are adequate to decide the claim because it notes the Veteran's history and clinical findings.

Examinations were not needed for the claimed shoulder disabilities, arms, hands, and lower extremities.  There is no evidence of these disabilities in service or of a nexus linking them to service.  With regard to neuropathy, there is no evidence of current diagnoses and lower extremity radiculopathy was shown to be related to a nonservice-connected disability.

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II. Legal Criteria and Analysis

Service Connection

Left Ear Hearing Loss

The Veteran contends his left ear hearing loss should be service-connected because the same noise trauma in service that resulted in a right ear hearing loss disability, which is service-connected, also affected his left ear.  See December 2016 Correspondence.

On December 1984 service enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
0
5
0
0
0

Although the evidence shows he declined separation examination in March 1988, he was given a reference audiometry in January 1987 more than 16 hours after exposure to noise duties that show pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
5
LEFT
5
5
0
5
5

The audiometry report also shows he was issued earplugs for hearing protection and that he did not have a hearing profile.  See pages 23, 39, and 59 of STR - Medical.

A subsequent audiometry test in March 1989 during the Veteran's National Guard examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

See page 17 of STR - Medical.

Based on the January 1987 audiometry, the Veteran is shown to have been exposed to noise in service.  However, the evidence must establish by a preponderance of the evidence that such exposure is related to his current left ear hearing loss.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

In Hensley, the United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

A left ear hearing loss disability was not shown until an April 2010 VA examination.  The Veteran reported that while in service he was a cook in an aviation unit and was exposed to helicopter noise, firearms, and flares in field with the infantry.  

In September 2010, a VA audiologist reviewed the claims file and opined that the Veteran's current hearing loss was not related to his noise exposure in service on the basis that he had normal audiological evaluations in 1984, 1987, and 1989.  In its December 2014 remand, the Board pointed out that this opinion was inadequate because the clinician did not discuss the apparent shift in hearing acuity noted in the 1989 hearing evaluation.

As the result of the Board remand, the Veteran underwent another VA examination in March 2015.  The clinician indicated that she reviewed the service records but did not have access to VBMS, so no opinion was offered.  She later was provided access to the electronic file and opined that it was less likely than not that the left ear hearing loss was related to military noise exposure since there were no threshold shifts of any significance between 1984 and 1987.  There were also no other significant changes or shifts in hearing between 1984 and 1989 or between 1987 and 1989 that would be considered consistent with noise-induced hearing loss.  Her rationale was that noise-induced impairments are usually associated with notch-shaped high-frequency sensorineural loss that is worse at 4000 Hz, although the notch often occurs at 3000 or 6000 Hz as well.  She also noted that there was no scientific basis for delayed onset noise-induced hearing loss per the Institute of Medicine Landmark Study of military noise exposure.  See C&P Exam received February 2016.

The Veteran asserts that the opinion is inadequate because the remand instructed the clinician to discuss the threshold shift and the opinion offered does not account for the shift.  See December 2016 Correspondence.

The Board, however, finds this opinion to be compliant with the remand, which instructed the clinician to "specifically discuss the significance (if any) of the difference in pure tone thresholds noted on enlistment and those found in the March 1989 National Guard examination".  The audiologist did discuss the hearing thresholds in the service treatment records and essentially stated that there was no threshold shift in the left ear that was consistent with noise-induced hearing loss.  She also went on to explain how that type of hearing loss would be identified.  Thus, the clinician adequately explained why any threshold shift demonstrated was not significant.  As for the assertion that since both ears experienced the same noise exposure they should both be service-connected, the clinician also explained the differences in the audiometry findings of each ear by showing there was a shift in service for the right ear that was not present in the left ear.  She pointed out that the 1987 audiometry showed a shift in the right ear at 6000 Hertz, which she found to be related to noise exposure.  No such shift was shown in the left ear.

The Veteran also believed the opinion was inadequate since there was no comment about his report of hearing loss as a cook or army personnel.  The clinician's opinion does not negate or discount the assertions of noise exposure in her rationale; rather she indicated that the post-service shift is not consistent with the Veteran's history of noise exposure in service.  In other words, the shift appears to be related to a cause other than noise exposure.

Since the clinician was familiar the Veteran's history and provided an adequate rationale, her opinion is probative.  Significantly, there is no probative opinion received or obtained that is favorable to the claim.  Thus, the probative evidence weighs against the claim.  

Certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

Here, the Veteran had a hearing evaluation in the National Guard almost one year after he separated from service.  This test did not reveal a hearing loss had manifested to a compensable degree.  In fact, his hearing acuity did not even meet the requirements for a disability, for VA purposes.  The earliest evidence of a hearing disability was not until 2010, more than 20 years after service.  The presumption for service connection, therefore, does not apply.  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) (2016) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no probative evidence of chronicity in service or of any left ear hearing loss in service.  Although the Veteran reports having hearing loss since he was in service, the weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms since service.  There were no hearing complaints in service and objective findings show no left ear hearing loss during active duty or of any significant shift in hearing thresholds during that time.  

In light of the available evidence, the Board finds that a preponderance of the evidence is against the claim for service connection for a left ear hearing disability.  There is no reasonable doubt to resolve in the Veteran's favor.  Consequently, service connection is denied.


Lumbar

The Veteran contends he has a low back disability that originated during service.  The Veteran submitted a September 2009 statement in support of his claim that suggests his low back pain is related to a car accident in service.  In April 2010 correspondence, he stated that the accident occurred the year he separated from service and he could not get follow-up appointments because he was no longer at Fort Hood.  He also stated that he was not given the opportunity to have a separation examination and that after service he did not have transportation to go to a VA hospital.  Later in the year, however, he did see a doctor for his back and was give epidural steroid injections at Bay City Medical Center.

On December 1984 service enlistment examination, there was no evidence of an abnormality of the spine and the associated medical history report reflects no history of recurrent back pain.  See pages 8 and 59 of STR - Medical.   

His service treatment records shows that in February 1985 the Veteran reported having low back pain for 5 to 6 days; there was no history of trauma.  In April 1985, he also complained of low back pain.  See pages 11 and 53 of STR - Medical.  

An April 1988 radiology report shows the Veteran was injured in a motor vehicle accident; the only complaint noted was neck tenderness.  See page 43 STTR - Medical.

Service treatment records show the Veteran was given an opportunity to have a separation examination, but he declined.  The record indicates the purpose of the examination was to identify conditions that may require attention.  The medical officer reviewed the Veteran's records to determine if an exam was necessary, but nothing was shown to trigger the need for an exam.  See page 23 of STR - Medical.  

Post service records include a VA treatment record dated in May 1990 that shows the Veteran reported having a burning sensation and pain in his back for 9 years.  The examination was unremarkable and the assessment was low back pain.  X-rays were negative for abnormality.  See Medical Treatment Record - Non-Government Facility received June 2010 and July 2010.

The next evidence of low back pain was reported in February 2001.  The Veteran reported there had been a gradual onset of low back pain.  An MRI report of the lumbar spine shows the Veteran reported having a recent injury lifting at work and that pain extended to both lower extremities.  See pages 4 and 8 of Medical Treatment Record - Non-Government Facility received December 2010.  An MRI revealed diffuse disc bulge at L5-S1 with abutment to the bilateral S1 nerve roots.  See page 1 of Medical Treatment Record - Non-Government Facility received September 2010.  

A March 2001 treatment record from St. Mary's Hospital shows that the Veteran again complained of back pain that radiated to his leg.  He also reported having an accident in the past with problems since then.  An MRI shows disc herniation with radiculopathy.  He was treated with epidural injections.  See page 1 of Medical Treatment Record - Non-Government Facility received July 2010.  

A December 2003 VA treatment record shows he reported being involved in a car accident in service and that he sustained a cervical strain.  He sought treatment and was released in stable condition.  He also reported having a history of lower back pain 3 years earlier in a work-related lifting incident for which he received epidural injections.  He was currently asymptomatic with back pain and fully recovered.  See Medical Treatment Record - Non-Government Facility received June 2010.

Bay City Medical Center records show the Veteran was involved in a car accident in February 2006 and was admitted with complaints of left arm pain, neck pain, back pain, and headache.  Lumbosacral X-rays taken in July 2007 were normal.  See pages 9 and 12 of Medical Treatment Record - Non-Government Facility received April 2009.  

A November 2010 MRI of the lumbar spine revealed degenerative changes and disc protrusion lying in close proximity to the bilateral S1 nerve roots that correlate clinically for bilateral S1 radiculopathy.  See Medical Treatment Record - Non-Government Facility received October 2010.

The evidence of record clearly shows the Veteran has current low back disabilities as there are diagnoses of low back strain, arthritis, disc bulge, and spondylosis.  See VA Examination received January 2010 , Medical Treatment Record - Non-Government Facility received April 2010, page 5 of Medical Treatment Record - Non-Government Facility received July 2010, and Medical Treatment Record - Non-Government Facility received October 2010.   The overall evidence, however, tends to show the Veteran's current low back disorders were not caused or aggravated by service.

Service connection for lumbar arthritis is not available on a presumptive basis as a chronic disease since there was no X-ray evidence of arthritis until many years after service.  See  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).

Although the Veteran has indicated during the course of the appeal that he has had back problems since the car accident in service, his statements are not adequately supported by the available medical records.  The earliest post service evidence of back problems was two years after service.  Although the Veteran's statement indicates continuing back pain, he reported an onset of symptoms that pre-date service going back to 1981.  Nothing in his service treatment records, however, corroborate any preexisting condition.  Regardless, the symptoms noted in 2001 were attributed to a post service work-related injury.  The 2001 treatment record also indicates the Veteran only had neck symptoms associated with the in-service car accident.  The 2003 record show that symptoms associated with the post service work injury were no longer present and that in fact he was asymptomatic of back problems in 2003.  Thus, the evidence tends to contradict ongoing back symptoms since the in-service car accident.  Consequently, continuity of symptomatology is not shown.  See Walker, supra.

There is also no probative evidence of a nexus between a current low back disorder and service.  On January 2010 VA examination for the spine, the physician opined that the Veteran's current low back disorder was not likely related to his in-service injury.  The clinician noted that the Veteran was not shown to have had a chronic low back problem in service.  There is a September 1985 documentation of a car accident, but no documentation of a low back problem at that time.  There is also no evidence of a low back problem on the March 1989 examination.  The physician noted that despite the absence of evidence in service treatment records, the Veteran asserted he injured his low back in the car accident and that he has had chronic low back pain ever since.  The Veteran also reported that he reinjured his back in the 1990s as the result of another car accident.  

Although the examiner incorrectly identified the date of the in-service car accident as September 1985 when he was shown to have had an accident in March 1988, the clinician was correct in noting there were no back complaints noted at that time.  The clinician also found no evidence of a chronic back problem in service.  The Board notes that while the Veteran reported low back complaints in February and April 1985 no subsequent complaints were noted and examinations in 1987 and 1989 were normal with respect to the Veteran's back.  Post service records show complaints of low back pain in 1990, which as indicated by the clinician, the Veteran reported having a post service car accident at that time.  Overall the opinion is probative and consistent with the record.  Significantly, a favorable opinion has not been submitted or associated with the record.

In light of the available evidence, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disability.  There is no reasonable doubt to resolve in the Veteran's favor.  Consequently, service connection is denied.

Bilateral Lower Extremity Radiculopathy

The Veteran contends that his bilaterally lower extremity radiculopathy is secondary to a low back disability.  The Board agrees.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although there is evidence of bilateral lower extremity radiculopathy, the Veteran does not have a service-connected low back disability since the Board denied the claim in the decision above.  Thus, there is no legal basis to establish service connection on a secondary basis.

The Board has considered service connection on a direct basis, but there is no evidence to support this theory of entitlement.  

There are no complaints, findings, or diagnosis of lower extremity radiculopathy in the Veteran's service treatment records.  See STR - Medical.  

There is also no nexus evidence that links the Veteran's bilateral lower extremity radiculopathy to service.  Instead, there is probative evidence that links it to the low back disability.

Lower extremity symptoms of numbness and burning in the lower extremities were first reported in February 2001.  The Veteran reported there had been a gradual onset of low back pain.  An MRI report of the lumbar shows the Veteran reported having a recent injury lifting at work and that pain extended to both lower extremities.  The findings revealed broad-based diffuse disc bulge at L5-S1 abutting the anterior aspect o of the thecal sac of S1 nerve root, bilaterally.  See pages 4 and 8 of Medical Treatment Record - Non-Government Facility received December 2010.  

In March 2001, the Veteran reported having back pain that radiated to the leg.  At that time the Veteran reported that he had a past accident and that he continued to have problems since then.  His symptoms were to be treated with epidural injections.  He was noted to have herniated lumbar disc with radiculopathy.  See Medical Treatment Record - Non-Government Facility received July 2010.  

A November 2010 MRI of the lumbar spine revealed disc protrusion lying in close proximity to the bilateral S1 nerve roots that correlated clinically for bilateral S1 radiculopathy.  See Medical Treatment Record - Non-Government Facility received October 2010.

The clinical evidence clearly associates the Veteran's bilateral lower extremity radiculopathy to a low back disability.  As the Board has already found that the Veteran does not have a low back disability related to service, any disability secondary to the back is likewise not service-related.  Consequently, the claim is denied.

Bilateral Shoulder Disability

The Veteran contends that he has bilateral shoulder arthritis that is related to service.  

Service treatment records are silent for any complaints, findings, or diagnosis of a shoulder disorder.  

In February 2006, the Veteran was involved in a car accident that resulted in left shoulder pain.  X-rays at that time were negative.  See page 10 of Medical Treatment Record - Non-Government Facility received April 2009.  

X-rays of both shoulders were taken in October 2006 due to complaints of pain and they revealed minimal grade I AC joint separation on the right with slight superior displacement of the distal clavicle.  No abnormality was found on the left.  See page 1 of Medical Treatment Record - Non-Government Facility received April 2009.  

A May 2009 record indicates the Veteran reported having shoulder pain for several years.  X-rays of both shoulders revealed arthritis.  See page 1 of Medical Treatment Record - Non-Government Facility received September 2009.  

Since the earliest evidence of bilateral shoulder arthritis was more than 1 year after service, the presumption of service connection for arthritis as a chronic disease is not applicable.  See  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

In a September 2009 statement in support of his claim, the Veteran asserts that he started having shoulder pain "after the accident on post after I got the service a year later".  It is unclear from his statement whether the pain started after the accident in service or a year after the accident in service. 

June 2009 correspondence from his wife states that he told her he had a car accident in service and that he experienced a lot of neck, back, and shoulder pain.  Her general statements regarding his symptoms do not indicate when or for how long he had these symptoms, so they are not sufficient to establish continuity of symptoms since service.  

Furthermore, both statements are less probative than the 2009 treatment record that shows he only reported having shoulder pain that dated back several years.  The Board finds that information provided to a healthcare provider for treatment or diagnostic purposes is reliable as the declarant is motivated to provide accurate information.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, while competent, the reports of continuity of symptomatology are not credible in light of the other evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

It is also notable that there is no documentation of shoulder complaints until the Veteran was in another car accident in February 2006.

In light of the evidence, service connection based on continuity of symptomatology of a chronic disorder is also not warranted.  See Walker, supra.

The evidence as a whole does not suggest the Veteran's current bilateral shoulder arthritis is related to service.  The Board acknowledges that he had a car accident in service, but as previously noted his service treatment records, particularly those involving the in-service car accident, are completely silent for any complaints, findings, or diagnosis related to the shoulders.  

The notable absence of any lay or medical evidence for almost 20 years after service weighs against a finding that the Veteran's current bilateral shoulder arthritis was present in service, immediately after service, or is otherwise related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (Board may consider "evidence of a prolonged period without medical complaint, among other factors").

The Veteran has not submitted or identified any probative evidence that suggests an etiological link between the Veteran's bilateral shoulder arthritis and service, and no such evidence is contained in the record.  In the absence of such evidence, the Board finds that a preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply.  Accordingly, service connection for a bilateral shoulder disability must be denied.

Headaches

The record shows the Veteran has a current diagnosis of migraine headaches.  See VA Examination received October 2011, March 2012, and August 2012, and C&P Exam received March 2015.

The Veteran contends that his headache disorder is related to service.

For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

With regard to the existence of a preexisting condition, at the outset, the Veteran's chronic headaches were not found on December 1984 enlistment examination.  On his medical history report he denied having frequent or severe headaches.  See pages 8 and 59 of STR - Medical.  

As such, per the applicable statute and regulation a headache disorder was not noted at entry.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required; instead, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

Since there is evidence of record that indicates a headache disorder existed prior to service, the question of whether there is clear and unmistakable evidence to rebut this presumption must be considered.  

The Veteran's service treatment records have been carefully reviewed.  Although as noted, there was no indication of chronic headaches on the enlistment examination or medical history report, a September 1985 treatment record indicates the Veteran had currently been suffering from headaches for 2 weeks and he gave a history of having headaches at times that began 2 years earlier after he was in a car accident in which he broke both jaws.  See page 12 of STR - Medical.

In May 1986, the Veteran complained of having constant headaches for 4 days.  He reported having a history of a motor vehicle accident in December 1984 in which he fractured his mandible.  He reported getting headaches when he felt bad.  The assessment was Level III headaches.  The next entry in his service treatment shows the Veteran reported having a 3 day history of headaches.  He reported for having headaches at age 17 and noted that they occurred several times during a 2 to 3month period then disappeared for 4 to 5 months.  His headaches usually lasted 3 to 4 days with no relief with ASA or Tylenol.  The assessment was cluster headaches.  See pages 20 and 21 of STR - Medical.   

In October 1986, the Veteran had complaints that included headache, fever, abdominal cramping, and coughing; the assessment was viral syndrome.

On March 2012 VA examination, the Veteran reported that his migraine headaches were diagnosed 2 years earlier and that they occurred 7 times a month and were of 4 to 6 hour duration.  The clinician noted that the Veteran had a neck injury following a motor vehicle accident in service in which he hit his head on the windshield.  See VA Examination received March 2012.

On August 2012 VA examination, after an evaluation and review of the claims file the clinician opined that the Veteran's headache disorder was less likely than not incurred in or caused by the in-service injury or event on that basis that the enlistment examination in December 1984 showed a mandible fracture due to a motor vehicle accident in 1984 and that a September 1985 service treatment record noted a report of a motor vehicle accident 2 years prior to service that resulted in headaches since then.  Having determined that there was clear and unmistakable evidence that the Veteran's headaches existed prior to service, the clinician added that the headaches were clearly and unmistakably not aggravated beyond its natural progression.  The rationale was based on a review of the claims file and the pattern of the headaches.  See VA Examination received August 2012. 

The March 2015 VA medical opinion is that the Veteran's current diagnosis of migraine headaches was not caused or aggravated by service.  The physician indicated there was clear and unmistakable evidence that the headache disorder preexisted prior to service since the Veteran's service treatment records note a history of headaches prior to service.  The clinician also opined that there is clear and unmistakable evidence that the preexisting headache disorder was not aggravated by service or that any increased in disability as due to the natural progression of the disease based on evidence there Veteran was treated for tension/cluster headaches in service, but there is no documentation of tension/cluster headache treatment records for review for the first five years after discharge.  

As to the unfavorable opinion regarding service incurrence of the headaches, the clinician noted that the Veteran's current headache disorder is diagnosed as migraine headaches and that the pathology of this type of headache disorder is different from tension/cluster headache pathology.  The physician found no evidence of an effect of the April 1988 motor vehicle accident on his currently diagnosed headaches due to the time gap of 24 years and no documented records for continuation of treatment for residuals from the accident.  See C&P Exam received March 2015.

In light of the above evidence of record, the Board finds there is clear and unmistakable evidence that the Veteran had headaches that pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Although the Veteran did not initially report his headaches when he enlisted, the service treatment records showing a history of headaches are highly probative.  The Board notes a layperson is competent to diagnose conditions that are observable by the five senses, including headaches.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  Furthermore, the Board finds that information provided to a healthcare provider for treatment or diagnostic purposes is reliable as the declarant is motivated to provide accurate information.  

Such admission can be sufficient in and of itself to rebut the presumption of soundness.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (holding that "as a matter of law, [ ] the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admissions during clinical evaluations in October and November 1950 of a preservice history of psychiatric problems").

In light of the service treatment records that indicate the Veteran had chronic headaches that existed prior to service and the opinions of VA clinicians, the evidence clearly and unmistakably shows that the Veteran's headaches preexisted service.  

But, as previously noted, rebutting the presumption of soundness is a two-part analysis.  The Veteran's headaches having been shown by clear and unmistakable evidence to pre-exist service, consideration must be given to whether clear and unmistakable evidence exists to show that the disorder was not aggravated during service, to fully rebut the presumption of soundness.  Id.  

Based on the opinions and rationale offered by the VA clinicians, the Board finds that there is clear and unmistakable evidence that the headaches were not aggravated beyond normal progression during service.  This evidence is very probative.

The Board also notes that service treatment records reflect three instances of headaches that are consistent with the pattern of headaches the Veteran reported having had since a pre-service car accident.  The fourth episode was related to another illness.  There is no evidence that these headaches, diagnosed as tension/cluster headaches escalated during service or that they even continued after service.  Post service treatment records contain no current diagnosis of cluster or tension headaches.  While headaches are noted, they are not specifically identified as being cluster/tension headaches.  It is also noteworthy that the Veteran stated he never had the headaches he currently has prior to service.  See VA 21-4138 received September 2012.

Thus, this evidence as well as the medical opinions shows clearly and unmistakably that the preexisting headache disorder was not aggravated during service.

The only current diagnosis of a headache disorder is migraine headaches, which must also be addressed.  As noted by the March 2015 clinician, this headache disorder has a separate pathology than the headaches noted in service.  

There is probative medical evidence in VA examinations that the Veteran's migraines are not related to service.  Although the August 2012 VA examiner did not discuss the in-service car accident when offering the rationale for the unfavorable opinion, the March 2015 physician did.  In short, the clinician found no evidence that there was a connection between the April 1988 accident and the currently diagnosed migraines.  The rationale adequately supports the opinion.  Significantly, no probative evidence was submitted or obtains that supports the Veteran's claim.

There is also some evidence suggesting that the Veteran's migraines may be secondary to his service-connected cervical spine disability.  

On October 2010 VA examination, the Veteran reported that he had spine pain in the neck that was sharp, moderate, constant, and daily.  He also complained of sharp radiating pain to the front of his head.  See VA examination received October 2010.

On March 2012 VA examination, the Veteran reported a two year history of migraine headaches that occurred 7 times a month and lasted 4 to 6 hours.   The neck pain was constant and increased intermittently to the shoulders and top to bottom parts of the neck.  The headaches were throbbing and on the left side near the eye and above the ear in the left temporal area.  The physician opined that the Veteran's migraines were not at least as likely as not caused or aggravated by the service-connected cervical spine disability in view of the pathology, subjective details, and the two conditions being independent of one another.  See VA examination received March 2012.  There is not probative opinion of record that is favorable to the claim.

Thus, the Board finds a preponderance of the evidence against service connection for migraines or other headache disorder.  There is no reasonable doubt to resolve in the Veteran's favor.   Thus, the claim for service connection for a headache disorder is denied.

Shoulders, Arms, and Hands

The Veteran contends that he has peripheral neuropathy of bilateral shoulders, arms, and hands that is secondary to his service-connected cervical spine disability.

There is no probative evidence that the Veteran's claimed disabilities are caused or aggravated by his cervical spine disability.

February 2006 private treatment records show that the Veteran was involved in a motor vehicle accident that resulted in multiple complaints including shoulder and left arm pain.  X-rays were taken in October 2006 due to a history of pain.  The findings revealed minimal grade I AC joint separation on the right with slight superior displacement of the distal clavicle.  The left shoulder was unremarkable.  See pages 1, 10, 12 and 17 of Medical Treatment Record - Non-Government Facility received April 2009.  

The Veteran has had two VA examinations of the cervical spine that contain no clinical evidence of radiculopathy or neuropathy in the shoulders.

On October 2010 VA examination, upper extremity reflexes were normal bilaterally as was the sensory examination.  Motor function was also normal bilaterally.  
On March 2015 VA examination, the Veteran reported having some numbness in the neck and shoulder area and denied any radiation of pain in the upper extremities.  Motor strength, reflex, and sensory evaluations were normal, bilaterally and there were no evidence of radicular pain or other signs or symptoms due to radiculopathy.

The cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

Although the Veteran had some complaints related to the shoulder in 2006, these appear to be related to a post service motor vehicle accident.  VA examinations establish, however, that the Veteran does not experience and radicular symptoms associated with his cervical spine disability.  Furthermore, there are no neurological diagnoses of shoulders, arms, or hands.

In the absence of a diagnosis, the Board finds that a preponderance of the evidence is against the claim.  There is no reasonable doubt to resolve in the Veteran's favor.  Consequently, the claims are denied.

Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on pure tone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "pure tone threshold average" as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran contends he should have an initial compensable rating for his right ear hearing loss.  

On the authorized VA audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
25
25
25
LEFT
45
25
35
45
50

The average pure tone threshold was 22.5 in the right ear and speech audiometry revealed speech recognition ability of 92 percent in the right ear.

On the authorized VA audiological evaluation in March 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
35
35
LEFT
45
35
30
40
35

The average pure tone threshold was 35 in the right ear and speech audiometry revealed speech recognition ability of 92 percent in the right ear.

Under 38 C.F.R. § 4.85(f), if impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of § 3.383.  Therefore, for the purposes of applying 38 C.F.R. § 4.85(f) to Table VII, the Board designates the non-service-connected left ear to have only Level I hearing loss. 

Both VA examinations revealed Level I hearing loss in the right ear.  According to Table VII, Level I hearing loss in the right ear is consistent with a 0 percent (noncompenable) rating.  

Consideration was given to the Veteran's statement on the March 2015 examination that he could not hear soft conversation.  However, the schedule of ratings recognizes that a Veteran may have a disability that does not result in sufficient social and occupational impairment to warrant compensation.  When, as here, the numeric designations associated with the objective findings are applied to the appropriate table, the results show that right ear hearing loss does not warrant a compensable rating at any time during the appeal.

As such, the evidence preponderates against the claim for an initial compensable rating so the claim is denied.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Earlier Effective Date

The law provides that the effective date for an award of service connection is the day following separation from active duty, or the day entitlement arose, if the claim is filed within the year after active duty.  When the claim is filed more than a year after active duty, the effective date for service connection will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute 'informal claims' for service connection.  Sears v. Principi, 16 Vet. App. 244 (2002).  While VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).

The RO received the Veteran's original claim of service connection for hearing loss on April 24, 2009.  No communication or correspondence prior to this can be reasonable construed as an informal claim for benefits.  An October 2016 rating decision granted service connect for right ear hearing loss and established an effective date of April 24, 2009.

There are no statements of record that indicates what the Veteran believes to be the correct effective date.  There are no allegations of having filed an earlier claim.

The Board notes that the controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on an original claim (received beyond one year after discharge), will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. § 3.400 (b)(2).  The Board notes, in this case, that the Veteran's initial claim for service connection for hearing loss was received on April 24, 2009.  A preponderance of the evidence is against finding that an earlier effective date is warranted.  Accordingly, the claim is denied. 


ORDER

Service connection for a lumbar disability is denied.

Service connection for left ear hearing loss disability is denied.

Service connection for bilateral shoulder disability is denied.

Service connection for bilateral lower extremity radiculopathy is denied.

Service connection for bilateral shoulder neuropathy is denied.

Service connection for bilateral arm neuropathy is denied.

Service connection for bilateral hand neuropathy is denied.

Service connection for a headache disorder is denied.

An initial compensable rating for right ear hearing loss is denied.

An effective date prior to April 24, 2009 for the grant of service connection for a right ear hearing loss disability is denied.


REMAND

Although the Veteran had a VA examination for hic cervical spine disability as recent as March 2015 for his service-connected cervical spine disability, a recent case since then renders that examination inadequate.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the previous examination appear insufficient to assess the Veteran's cervical spine motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of this disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA cervical spine examination and an appropriate clinician to determine the current severity of his service-connected cervical spine disability.  The electronic claims file must be made available for review.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the cervical spine.  The examiner should note if painful motion exists and indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(b) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why.

2.  After completion of the above development, review the claims file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record and then readjudicate the remaining claims on appeal.  If any determination remains unfavorable, then issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


